

 
 



CONSULTING SERVICES AGREEMENT


    THIS AGREEMENT, made and entered into on November__, 2015, is  effective on
the 1st day of  January,  2016 (the “Effective Date”) between Regency Centers,
L.P., a Delaware partnership (the “Company”, and Brian M. Smith (the
“Consultant”), under the following circumstances:
 
RECITALS


    Consultant has been a key officer and employee of the Company and its
predecessors since 1997.  Effective December 31, 2015, Consultant retired from
the Company. To assist in an orderly management transition, Company desires to
engage the services of Consultant, and Consultant desires to provide certain
consulting services to Company, for a period of time, subject to and in
accordance with the terms of this Agreement.
 
    THEREFORE, in consideration of the mutual covenants and promises of the
parties herein contained, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:




ARTICLE 1
CONSULTANT'S SERVICES AND RESPONSIBILITIES
 
    1.1   Services.  At the request of the Company, Consultant shall assist the
Company in its management transition process and organizational and succession
planning (the “Scope of Work") during the Term hereof.  Consultant shall perform
such services in a first rate, competent and timely manner to the satisfaction
of Company, retaining control over the means, manner and methods used to
accomplish the Scope of Work.  Consultant shall adhere to the policies and
procedures established by Company, use his commercially reasonable efforts to
promote Company’s interests, and give Company the benefit of his experience,
knowledge and skills.  Consultant’s hours of work and workplace shall be of his
own choosing. If Consultant’s services are requested by the CEO or Board of
Directors of the Company during the Term, Company will reimburse Consultant for
his reasonable out of pocket expenses for travel in connection with providing
those services. Consultant shall submit accurate and complete supporting
documentation for reimbursement of such expenses and shall follow Company’s
policies and requirements in connection with such expenses.
 
    1.2   Outside Engagement. Nothing herein shall preclude Consultant from
performing services during the Term for other clients, entities or acting as an
employee for entities other than Company, provided, however, that Consultant may
not use any Confidential Information (as defined in Article 3 below) for any
personal gain or other business opportunity or for any other reason other than
to assist Company pursuant to this Agreement.
 
    1.3   Relationship of the Parties.  The parties intend that Consultant
perform its duties as an independent contractor. Accordingly, Consultant has no
right or authority of any kind to act as a servant, agent or employee of
Company.   Consultant hereby acknowledges and agrees that Consultant has no
authority to bind Company in any manner or, on behalf of Company, to enter into
or modify any contract or other documents entered into or to be entered into by
Company without the advance written approval of Company
 
    1.4   No Benefits.   The parties agree that, by virtue of this provision of
services, Consultant shall not be entitled to any Company benefits, including
life insurance, death benefits, accident and health insurance, or other
benefits.






ARTICLE 2
COMPENSATION TO CONSULTANT
 
    2.1   Compensation for Services.  For the performance of services hereunder,
Company shall pay Consultant in cash a gross amount of $2,032,575, payable as
follows: $1,912,575 on or before December 31, 2015, with the balance of $120,000
to be paid in 12 equal installments of $10,000, payable on or about the 30th day
of each month, beginning in January, 2016 and ending in December, 2016.  To the
extent required by law, the payments described in this paragraph will be reduced
for any required deductions, including applicable federal, state and local
income and employment tax withholdings; otherwise, Consultant shall be
responsible for payment of all taxes associated with receipt of this money.

 
ARTICLE 3


OWNERSHIP AND USE OF DOCUMENTS AND INFORMATION; RESTRICTIVE COVENANT
 
    3.1   Ownership of Documents.  All documents and other products of
Consultant's services under this Agreement are and shall remain the property of
Company.
 
    3.2   Confidentiality of Information.  Consultant recognizes that its
relationship with Company has afforded him access in the past and will give him
access during the term of this Agreement to confidential, non-public, and
proprietary information and trade secrets (“Confidential
Information”).  Consequently, during the Term and thereafter, Consultant shall
not use for himself or for others or divulge to anyone except persons
specifically designated by Company any such Confidential Information, including
relating to the services Consultant is to provide hereunder.  This information
will be safeguarded by Consultant to the same extent that Consultant safeguards
his own Confidential Information, but in no event less than a reasonable level
of care to safeguard such confidential information.  Upon termination or
expiration of this Agreement, Consultant shall deliver all such information
promptly to Company at Company’s request.  Additionally, and without limiting
the foregoing, Consultant shall  not participate in or facilitate the
dissemination to the media or any other third party: (a) of any confidential
information concerning any Regency Centers L.P., or Regency Centers L.P.’s
parents, subsidiaries,  joint venturers, and other related or affiliated
entities (each a “Regency Entity”) or any employee of any Regency Entity; or (b)
of any damaging or defamatory information concerning any Regency Entity or
Consultant’s experiences as a consultant to any Regency Entity without the
Company’s prior written consent; provided, however, nothing herein shall prevent
Consultant from providing testimony if subpoenaed or compelled by legal process
to do so. Among other remedies, Company shall be entitled to injunctive relief
for Consultant’s breach of this Section 3.2.
 
    3.3   Restrictive Covenant.  During the Term of this Agreement:
 
          3.3.1      Consultant shall not directly or indirectly recruit,
induce, or solicit any employee of any Regency Entity,  or any other person with
which any Regency Entity was actively conducting negotiations for employment
during the Term, to leave such employment; and
 
          3.3.2     Consultant shall not directly or indirectly solicit
or  induce: (a) any tenant in a shopping center  of any Regency Entity that was
a tenant during the Term to terminate a lease; or (b) any tenant,  property
owner, co-investment partner, or build to suit customer  with whom any Regency
Entity had a lease, acquisition contract, business combination contract,
co-investment partnership agreement,  development contract or build to suit
customer during the Term to terminate such lease or other contract; or (c) any
prospective tenant, property owner,  co-investment partner,  developer or other
party with which any Regency Entity was actively conducting negotiations during
the Term with respect to a lease, acquisition, business combination,
co-investment partnership,  development project or other transaction to cease
such negotiations.
 


ARTICLE 4
TERM AND TERMINATION OF AGREEMENT


    4.1   Term.  This Agreement shall be effective as of the Effective Date when
signed by both parties and shall remain in effect through and until December 31,
2016  (the “Term”), unless and until terminated as provided for herein. 
 
    4.2   Termination.  This Agreement may be terminated for Cause (as such term
is defined in Section 4.4 below)  at any time by either party upon written
notice to the other and the breaching party’s failure to cure such breach within
ten (10) days of such written notice. In addition, this Agreement may be
terminated by Company at any time without cause upon written notice to
Consultant.  Immediately after such termination, Consultant shall return to
Company all Company’s documents in Consultant’s possession, including all
Confidential Information, whether stored as electronic data or in any other
form.
 
    4.3   Payment on Termination.  If this Agreement is terminated by Company
without cause or for any reason other than Consultant’s fault or a breach of
this Agreement by Consultant, Consultant shall be entitled to the compensation
which is otherwise due and payable as set forth above. If this Agreement is
terminated by Company for Cause, or if Consultant voluntarily terminates this
Agreement at any time, then no further payments will be due to Consultant
hereunder and such payments shall be considered forfeited.
 
    4.4     “Cause” Defined. For purposes of this Agreement, the term “Cause”
shall mean if:
 
          4.4.1   Consultant is convicted of committing a felony under any
state, federal or local law;
 
          4.4.2   Consultant materially breaches this Agreement;
 
          4.4.3    Consultant engages in willful misconduct, including, without
limitation, fraud, misappropriation or embezzlement, or negligent conduct in
performing his duties; or
 
          4.4.4    Consultant engages in conduct that could reasonably be
expected to cause harm to the reputation of Company, and Consultant fails to
cure the breach to the reasonable satisfaction of Company, if capable of cure,
within thirty (30) days after written notice by Company of the breach.
 


ARTICLE 5
MISCELLANEOUS
 
    5.1   Indemnity and Defense Obligations.  Consultant shall indemnify, defend
and hold harmless Company and Regency Entities, and their respective
stockholders,  members, partners, employees, officers, directors, insurers, and
agents from and against any and all claims, demands, causes of action, damages,
losses, expenses, judgment liens, encumbrances, orders, awards or other
liability that arise out of or are in any way connected with the performance of
Consultant's services pursuant to this Agreement, including but not limited to:
(a) claims related to personal injury or death; (b) claims of property damage or
loss of use of property; and (c) other claims alleging negligent action or
failure to act, or intentional or willful conduct, by Consultant  or anyone else
for whom Consultant is legally liable in connection with his services under this
Agreement.  This indemnification and defense obligation shall survive the
termination or expiration of this Agreement.
 
    5.2   Successors and Assigns.     Company and Consultant, respectively, bind
themselves, their successors, permitted assigns and legal representatives to the
other party to this Agreement, and this Agreement shall inure to the benefit of
Company and Consultant, respectively, and their successors, permitted assigns
and legal representatives; provided, however, that  Consultant shall not assign
any interest in this Agreement or delegate any duties under this Agreement
without the prior written consent of Company, which may be withheld in its sole
and absolute discretion.


    5.3   Notices.  Any notices or other communication which may or must be
given hereunder shall be in writing addressed to the parties as follows
below.  Any such notice shall be deemed to be received upon delivery thereof, if
delivered by personal delivery upon the next business day after timely and
proper deposit with an overnight nationally recognized courier with request for
next-day service; or upon actual receipt, if delivered by U.S. certified or
registered mail, postage prepaid, return-receipt requested.
 
       To Company:
 
       Regency Centers, L.P.
       Attn:  Martin E. Stein, Jr., CEO
      One Independent Drive
      Suite 114
      Jacksonville, FL 32202


       With a copy to:
 
       General Counsel
      Regency Centers, L.P.
      One Independent Drive
      Suite 114
      Jacksonville, FL 32202
 
       To Consultant:
 
       Brian M. Smith
      3855 Ortega Boulevard
      Jacksonville, FL 32210


    5.4   Entire Agreement.  The terms of this Agreement are intended by the
parties to be the final and complete expression of their understanding regarding
the subject matter of the Agreement and may not be contradicted by evidence of
any prior or contemporaneous statements, representations, agreements or
understandings.  This Agreement supersedes all prior communications and
representations between the parties and is intended to be the sole embodiment of
the relationship between the parties.  The parties specifically waive and
disclaim any rights or interest based upon previous agreements or
representations of the parties.  The parties further intend that this Agreement
constitutes the complete and exclusive statement of its terms and that no
extrinsic evidence whatsoever may be introduced in any judicial proceeding
involving this Agreement.  No addition to, deletion from or modification of any
term or provision of this Agreement shall be effective unless it is made in a
writing signed by the parties hereto.
 
    5.5   No Waiver of Breach.  No failure by Company to insist upon the strict
performance of any term hereof or to exercise any right, power or remedy upon a
breach hereof shall constitute a waiver of any such breach or any such term.  No
waiver of any breach shall affect or alter this Agreement, which shall continue
in full force and effect, or the rights of Company with respect to any other
then existing or subsequent breach.
 
    5.6   Dispute Resolution. Any dispute, controversy or claim between Company
and Consultant arising out of or relating to this Agreement shall be settled by
arbitration conducted in the City of Jacksonville, Florida, in accordance with
the applicable rules of the American Arbitration Association then in force and
Florida law within thirty (30) days after written notice from one party to the
other requesting that the matter be submitted to arbitration; provided that this
Section shall not apply to, and Company shall be free to seek, injunctive or
other equitable relief with respect to any actual or threatened violation by
Consultant of its obligations under Article 3 in any court of competent
jurisdiction.  The arbitration decision or award shall be binding and final upon
the parties.  The arbitration award shall be in writing and shall set forth the
basis thereof.  The parties hereto shall abide by all awards rendered in such
arbitration proceedings, and all such awards may be enforced and executed upon
in any court having jurisdiction over the party against whom enforcement of such
award is sought.  Each party shall be responsible for its own costs, fees and
expenses in any dispute or proceeding regarding the enforcement of this
Agreement.
 
    5.7   Survival of Covenants. All covenants made by Consultant pursuant to
this Agreement shall survive termination of this Agreement and/or Company's
final payment to Consultant.
 
    5.8   Construction.  The language in and provisions of this Agreement shall
in all cases be simply construed according to their fair meaning and not
strictly for or against Consultant or Company.  The parties agree that each has
had the benefit of its own counsel regarding the preparation, negotiation and
execution of this Agreement.
 
    5.9   Governing Law.  This Agreement shall be governed by, and construed
according to, the laws of the State of Florida.
 
    5.10           Severability.  Should any provision of this Agreement be
unenforceable, the remaining terms and conditions of this Agreement shall remain
in full force and effect to the fullest extent possible.
 
   5.11           Limitation of Liability.    Notwithstanding anything contained
in this Agreement to the contrary, the obligations of Company under this
Agreement (including any actual or alleged breach or default by Company) do not
constitute personal obligations of the individual partners, directors, officers,
members, shareholders or insurers of Company or Company’s partners, and
Consultant shall not seek recourse against the individual partners, directors,
officers, members or shareholders of Company or against Company’s partners or
any other persons or entities having any interest in Company, or any of their
personal assets for satisfaction of any liability with respect to this
Agreement.  Company shall not be liable to Consultant for any exemplary,
punitive, special, indirect, consequential, remote or speculative damages,
including lost profits, except for the payments expressly contemplated by this
Agreement.
 
   5.12      Counterparts.  This Agreement may be executed simultaneously in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document.
 
    IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
and year first above written.


    Regency Centers, L.P.
    a Delaware limited
partnership                                           Brian M. Smith


    //s//__________________________                                         //s//________________________
By: Regency Centers
Corporation                                             Individually
General
Partner                                                                           

 



 
 
